PER CURIAM.
We grant the petition for certiorari. Petitioner seeks review of the district court’s order affirming the county court’s decision that petitioner must have a valid Wyoming drivers license to drive a vehicle on a public highway. See W.S. 31-7-106. After carefully considering petitioner’s novel appellate arguments, we affirm the district court and adopt its conclusions. Petitioner is singularly mistaken in her interpretation of the law. See Sowerwine v. State 767 P.2d 181 (Wyo., 1989).